Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  See claim 10, “means for pushing containers from the first carrier into the second carrier”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-12 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luciano et al (US Pub App 2010/0089936).

Regarding claim 1, Luciano discloses a container carrier (Fig.3), comprising: 
a body having a longitudinal channel having a central portion and two side portions, the central portion having a bottom portion and a greater depth than a depth of channel portions on either side of the central portion (Fig. 3), 
wherein the body comprises roof portions that cover the two channel side portions (280, Fig. 3), and 
wherein the carrier channel is configured to allow movement of containers only in a longitudinal direction of the channel (Fig. 3).

Regarding claim 2, Luciano further discloses the channel is configured to hold blister packages (Fig. 3) (Abstract).

Regarding claim 3, Luciano further discloses the channel is configured to (capable of) hold blister packages holding a single dose of medication (Abstract).

Regarding claim 4, Luciano further discloses having no roof above the central portion of the channel (Fig. 5, 9).

Regarding claim 5, Luciano further discloses one or more blister packages inside the channel (Fig.3).

Regarding claim 6, Luciano further discloses the channel is configured to hold a container having a base portion defining a cavity and a planar closure that encloses an open end of the base portion and extends beyond a width of the base portion (Fig.14A).

Regarding claim 7, Luciano further discloses one or more of the containers (Fig.3).

Regarding claim 8, Luciano further discloses the channel is configured to hold the container such that a bottom of the base portion does not touch a bottom of the central portion of the channel (Fig.3).

Regarding claim 9, Luciano further discloses a plurality of blister packages each containing a single dose of medicine, the plurality of blister packages corresponding to a prescription order for a single patient (Abstract).

Regarding claim 11, Luciano discloses a system for holding and moving blister packages, comprising: 
a blister package holder defining a cavity (Fig.3), the blister package holder having a bottom portion and a longitudinal direction (Fig.3), 
wherein the blister package holder cavity has a cross-section shaped like a cross- section of a top-hat (Fig.3), and a portion of the holder corresponding to a brim of the top-hat is configured to hold flanges of the blister package (Fig.3), and 
wherein the blister package holder allows movement of the blister packages only in the longitudinal direction (Fig.3).

Regarding claim 12, Luciano discloses a method of holding a plurality of blister packages (240), each blister package comprising a base portion defining a cavity and a planar closure that encloses an open end of the base portion and extends beyond a width of the base portion (Fig. 3), comprising: 
placing the plurality of blister packages in a carrier having a carrier body having a longitudinal channel having a central portion and two side portions (Fig. 3), the central portion having a bottom portion and a greater depth than a depth of channel portions on either side of the central portion (Fig. 3), 
wherein the body comprises roof portions that cover the two channel side portions (Fig.3), and 
wherein the carrier channel is configured to allow movement of the plurality of blister packages only in a longitudinal direction of the channel (Fig. 3).

Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claim 10 and subsequent dependent claims.  The prior art of record does not disclose or render obvious a means for pushing containers from the first carrier into the second carrier.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 8/2/2022 with respect to the 102 rejections of the claims have been considered and are persuasive.  A new non-final action is issued herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nagy and Bryant further disclose elements of a container carrier.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652